Case: 16-10615      Document: 00514101817         Page: 1    Date Filed: 08/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-10615                                   FILED
                                  Summary Calendar                            August 3, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

NICOLAS SEBASTIAN,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:15-CR-93-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Nicholas Sebastian



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10615    Document: 00514101817     Page: 2   Date Filed: 08/03/2017


                                 No. 16-10615

has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011), as well as a supplemental brief. Sebastian has not filed a
response.

      We have reviewed counsel’s briefs and the relevant portions of the rec-
ord. We concur with counsel’s assessment that the appeal presents no non-
frivolous issue for appellate review. Accordingly, the motion to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2